DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 7/1/2020 has been entered.  The claims 1-20 are pending.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/20 and 11/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
During a phone interview held on 6/9/2022, Applicant elected without traverse Claims 1-18 and withdrawn Claims 19-20.  Since this application is in condition for allowance except for the presence of Claims 19-20 directed to non-elected without traverse.  Accordingly, Claims 19-20 is being cancelled with this Office Action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Patrick Jewik on 6/9/22 and 6/10/22.
The application has been amended as follows:  
Claim 10, line 3, delete [a computer-readable medium], and insert --"a non-transitory computer-readable medium”--;
Cancel Claims 19-20.

	
	Allowable Subject Matter
The claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  independent Claims 1 and 10 define the distinct features, providing and initial communication by an access device to a user device with a user in a transaction, receiving a user identifier and an access token by the access device from the user device, receiving a secret associated with the user by the access device, determining using the user identifier and/or the access token by the access device if the transaction is authorized by an authorizing entity computer associated with the access device or by an authorizing entity not associated with the access device, when the transaction is authorized, transmitting an authorization request message comprising the user identifier, the secret, and the access token to validate the secret and retrieves a real credential of the user, and authorizes the transaction, and when the transaction is not associated with the authorizing entity, transmitting the authorization request message comprising the user identifier, the secret, and the access token to a token service computer in order to detokenizes the access token to obtain the real credentials replaces the access token in the authorization request message to form a modified authorization request message, and forwards the modified authorization request message to another authorizing entity computer for authorization as claimed.  The closest prior art, Karthikeyan Palanisamy (US Pub No 2019/0356489), discloses methods for obtaining a token and transmitting the token to a resource provider to store and receiving authorization request message comprising the token, detokenizing the token to obtain a real credential, and transmitting a modified authorization request including the real credential to an authorizing entity, which fails to suggest the claimed limitations as mentioned above in combination with other claimed elements as a whole.  Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chau Le/Primary Examiner, Art Unit 2493